Citation Nr: 1235926	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-28 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees and elbows. 

2.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for chloracne, claimed as due to exposure to Agent Orange.

5.  Entitlement to service connection for cirrhosis of the liver, claimed as due to exposure to Agent Orange.

6.  Entitlement to service connection for hypertension, claimed as due to exposure to Agent Orange.

7.  Entitlement to service connection for cardiovascular disease, claimed as due to exposure to Agent Orange.

8.  Entitlement to service connection for dermatitis of the neck and anterior axillae, claimed as due to exposure to Agent Orange.

9.  Entitlement to service connection for chronic cough, to include as secondary to cirrhosis of the liver.

10.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to an effective date prior to July 18, 2008 for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of that hearing is of record.  During the hearing, the Veteran requested (and the undersigned granted) a 60-day abeyance such that he might submit additional evidence in support of his appeal.  A waiver of RO consideration of any additional evidence received was completed during the hearing and placed in the claims file.  In June 2012, the Veteran submitted additional argument as well as duplicate evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision addressing the claims of service connection for arthritis of the knees and elbows, diabetes mellitus, peripheral neuropathy, chloracne, and cirrhosis of the liver, as well as the claim of entitlement to an earlier effective date for PTSD is set forth below.  The remaining claims are addressed in the remand following the order.  These matters are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.





FINDINGS OF FACT

1.  There is no competent evidence indicating the presence of current arthritis of the knees or elbows.  

2.  While the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service, there is no competent evidence indicating the presence of current diabetes mellitus, peripheral neuropathy, or chloracne.

3.  There is no competent evidence indicating the presence of current cirrhosis of the liver.  

6.  No communication was received prior to July 18, 2008 that could be interpreted as an informal or formal claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

1.  The requirements for service connection for arthritis of the knees and elbows are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The requirements for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).

3.  The requirements for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).

4.  The requirements for service connection for chloracne are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).

5.  The requirements for service connection for cirrhosis of the liver are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).

6.  The requirements for an effective dated prior to July 18, 2008, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2008 letter, issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, to include as secondary to another service-connected disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

As regards the Veteran's appeal for an earlier effective date for PTSD, this appeal arises from the initial award of service connection (in the December 2008 rating decision).  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained service treatment records, relevant post service treatment records, and VA mental health and heart disease examination reports.  Also of record and considered in connection with the claims are various written statements provided by the Veteran as well as a transcript of the Veteran's hearing testimony provided in March 2012.  The Veteran has not identified any other evidence relevant to these claims. 

The Board notes that a VA examination has not been scheduled in connection with his claims for service connection herein decided.  However, these claims do not meet the fundamental requirement to obtain a VA medical opinion.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, with respect to the issues of arthritis of the knees and elbows, diabetes mellitus, peripheral neuropathy, chloracne, and cirrhosis of the liver, there is simply no competent evidence, medical or lay, indicating that the appellant currently suffers from these disabilities.  In fact, the Veteran expressly denied any diagnosis of diabetes mellitus, peripheral neuropathy, and chloracne during the March 2012 hearing.  As for arthritis, the appellant has simply reported that he has this disability, with no mention of current symptoms or impairment caused by the claimed condition.  Finally, as regards claimed cirrhosis of the liver, the only evidence of record is abnormal liver function tests which, as discussed below, 
are not sufficient to indicate a chronic liver disability.  On these facts, a VA examination is not required in these claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board further acknowledges that additional VA treatment records are being sought on remand for other disabilities.  However, as discussed above, the Veteran indicated that he has not been diagnosed with diabetes mellitus, peripheral neuropathy, or chloracne.  Thus, there can be no outstanding, relevant evidence pertinent to these claims.  As for arthritis and cirrhosis of the liver, the Veteran did not testify as to any ongoing treatment for these claimed disabilities.  Hence, the Board finds that a remand to obtain any outstanding VA records dated prior to or since those already on file is not needed to adjudicate these claims and would only impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Thus, consideration of this matter on the merits at this time is appropriate. 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and the electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be presumed for certain chronic diseases, to include degenerative arthritis, organic diseases of the nervous system, cirrhosis of the liver, and diabetes mellitus that are manifested to a compensable degree within a prescribed period after service (one year for these disabilities).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, chloracne or other acneform disease consistent with chloracne, and acute and subacute peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  As regards to chloracne and acute or subacute peripheral neuropathy, such diseases must manifest to a compensable degree within one year after the last date on which the veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  Chronic peripheral neuropathy is not a disability listed as being related to herbicide exposure.  38 C.F.R. § 3.309(e).

Finally, service connection is warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

1. Arthritis of the Knees and Elbows

The Veteran asserts that service connection is warranted for arthritis of the knees and elbows.  He has not identified any specific service-related injury to his knees and/or elbows.  Rather, in his original July 2008 claim, he simply indicated that he experiences pain in both sets of joints.  In the December 2008 notice of disagreement, the Veteran suggested that his arthritis may be related to claimed diabetes mellitus.  More recently, in March 2012, the Veteran testified that it is his contention that arthritis in his knees developed as a result of jumping out of helicopters in Vietnam; he was uncertain as to the etiology of his elbow arthritis.  

Review of service treatment records from the Veteran's active duty service reflects no pertinent abnormalities noted on the pre-induction examination dated in October 1969.  There is also no subjective history of joint problems noted on the accompanying Report of Medical History.  Service treatment records are further silent for any specific complaints, diagnosis, or treatment relating to the knees or elbows.  A December 1970 sick call note indicates complaints of sprained right ankle associated with jumping from a ship, but no mention was made of any injury to the knees or elbows.  The Veteran's November 1971 separation physical examination report was negative for any clinical abnormality of the knees or elbows.  A December 1971 statement indicates that there was no change in the Veteran's medical condition between his November 1971 examination and separation from active duty service.  

Post-service medical evidence reflects that the Veteran underwent a VA Agent Orange Registry Examination in August 2005.  During such examination, the Veteran reported that his only health problems were recurrent allergies and chronic cough.  No complaints pertaining to his joints were noted and physical examination revealed a normal gait and stance.  Subsequently dated VA treatment records are similarly silent for any complaints or findings pertaining to the knees or elbows.  

The Board notes that the Veteran is competent to report his own symptoms (i.e., pain), or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

Here, the foregoing evidence does not indicate that the Veteran has had, at any point pertinent to this appeal, a diagnosed knee or elbow disability, including arthritis.  Rather, the evidence indicates no more than the Veteran's own complaints of pain in these joints.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  And as the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a knee or elbow disability(such as arthritis), or to opine as to the etiology of any such disability, his statements regarding a current diagnosis of arthritis in these joints have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

As indicated, the medical evidence currently of record indicates that the Veteran does not have a current knee or elbow disability underlying his complaints of pain, and neither he nor his representative has presented or identified any contrary medical evidence or opinion that in fact, supports a finding of a current disability.  The first element of service connection in any case is whether a current disability exists.  Only after such is shown does the question of service incurrence or aggravation arise.  In this case, as there is no competent evidence of a current knee or elbow disability, including arthritis, there is no basis upon which to establish service connection.  Accordingly, the claim for service connection for arthritis of the knees and elbows must be denied.  See Degmetich, 104 F.3d at 1328.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. Diabetes Mellitus, Peripheral Neuropathy, and Chloracne

With regard to the claims of service connection for diabetes mellitus, peripheral neuropathy, and chloracne, the Veteran, through various written statements submitted during this appeal, indicated that he is entitled to service-connected compensation benefits for these disabilities.  It is his contention that such disabilities are the result of exposure to Agent Orange while serving in Vietnam.  Additionally, in his December 2008 notice of disagreement, the Veteran indicated that claimed peripheral neuropathy may also be related to the claimed diabetes mellitus.  

First addressing the assertions as to the Veteran's in-service herbicide (Agent Orange) exposure, the Board notes that service personnel records show that he served on active duty from April 1970 to December 1971, and that he received the Vietnam Campaign Medal, Vietnam Service Medal, Combat Infantryman Badge, and Air Medal.  Additionally, such records indicate that he served in the Republic of Vietnam from September 1970 to September 1971.  Accordingly, the Board finds that the Veteran served in Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

As previously noted, diabetes mellitus, acute and subacute peripheral neuropathy, and chloracne are among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, service connection may only be granted where there is competent evidence of a present disability at some point pertinent to the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Brammer, 3 Vet. App. at 225.  

Here, service treatment records are silent for any mention of diagnosis, treatment, and/or complaints consistent with diabetes mellitus, peripheral neuropathy, or chloracne.  In his December 2008 notice of disagreement, the Veteran asserted that there was evidence of elevated glucose levels in his VA treatment records which was sufficient to establish a diagnosis of diabetes mellitus.  The Board acknowledges that VA treatment records show elevated glucose readings in August 2005, December 2006, and June 2007.  However, pertinent to this appeal, there is no indication that any clinician ever interpreted such findings as representative of diabetes mellitus.  Laboratory findings, without an underlying disorder, cannot constitute a disability for VA compensation purposes.  See generally Brammer, 3 Vet. App. at 225.  Moreover, during the March 2012 Board hearing, the Veteran testified that no physician has ever indicated that he has a diagnosis of diabetes mellitus.  

As for claimed chloracne, the Veteran noted treatment by VA for a skin disability.  Medical evidence reflects that the Veteran was diagnosed with probable contact dermatitis of the neck and anterior axillae during an August 2005 Agent Orange registry examination; there was no indication that such skin disability was chloracne or similar acneform disease.  Thereafter, in June 2007, the Veteran was treated at a VA outpatient clinic for an itchy, maculopapular rash on his right leg.  Again, the evidence fails to indicate that the Veteran's skin problems represent chloracne or other acneform disease, and he testified in March 2012 that no physician has ever informed him that he has either disability.  

Finally, as regards peripheral neuropathy, in December 2008, the Veteran noted that he has ongoing foot pain which may be related to service and/or diabetes mellitus.  More recently, during the March 2012 Board hearing, he testified that his claimed peripheral neuropathy also affects his hands (manifested as tingling and numbness).  He indicated that his symptoms had begun approximately four to five years ago, and that he had not undergone any specific testing regarding his complaints.  Rather, he stated that his physician told him that his complaints probably represented carpal tunnel syndrome.  

Although the Veteran was exposed to Agent Orange during military service, as the foregoing evidence indicates, the Veteran has not been diagnosed with diabetes mellitus, peripheral neuropathy, or chloracne (or similar acneform disease).  In fact, he expressly denied that any physician has ever indicated the presence of these disabilities.  Here, the Board is of the opinion that diabetes mellitus, peripheral neuropathy, and chloracne are not the sort of disability capable of lay observation.  As such, matters of medical diagnosis for these disabilities are within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  In this case, as there is no competent medical evidence of diabetes mellitus, peripheral neuropathy, or chloracne, there is no basis upon which to establish service connection.  Accordingly, the claim for service connection for these disabilities must be denied.  See Degmetich, 104 F.3d at 1328.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

3. Cirrhosis of the Liver

In addition to arthritis, diabetes mellitus, peripheral neuropathy, and chloracne, the Veteran has claimed service-connected compensation benefits for cirrhosis of the liver.  In statements submitted throughout this appeal, he indicated that such disability may be the result of Agent Orange exposure.  During his March 2012 Board hearing, the Veteran indicated uncertainty as to the etiology of his claimed liver disease, but stated that he did not have any liver problems during service.  He testified that he was first notified of his liver problems during a VA examination; a physician told him it was not alcohol-related, but later, a different physician told him it was.  

At the outset, the Board notes that service treatment records are silent for any specific complaints, diagnosis, or treatment relating to the liver.  The Veteran's November 1971 separation physical examination report was negative for any clinical abnormality of the hepatic system.  A December 1971 statement indicates that there was no change in the Veteran's medical condition between his November 1971 examination and separation from active duty service.  

Post-service medical evidence reflects that the Veteran underwent a VA Agent Orange Registry Examination in August 2005.  Laboratory testing conducted in connection with this examination revealed high alanine transainase (ALT) and total bilirubin (TBIL); the impression was abnormal liver function tests, possibly due to chronic alcohol use.  Subsequent VA treatment records show continued elevated levels in December 2006.  Testing in June 2007, however, revealed normal range ALT and TBIL.  VA treatment records do not show any diagnosis or treatment for cirrhosis of the liver, but do note treatment for alcohol dependence.  

As previously discussed, there is sufficient evidence to indicate the Veteran was exposed to Agent Orange while serving on active duty.  Although cirrhosis of the liver is not among the diseases recognized by VA as associated with herbicide exposure, see 38 C.F.R. § 3.309(e), service connection may still be granted if the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).  

Here, however, there is no competent evidence that the Veteran has been diagnosed with a liver disability, to include cirrhosis of the liver.  In this regard, the medical evidence indicates abnormal liver function without an underlying pathology.  Abnormal test results (which, notably, appear to have resolved) are not sufficient to establish a chronic liver disability.  See generally Brammer, 3 Vet. App. at 225.  As above, the Board is of the opinion that diagnosis of a chronic liver disability is not within the province of a lay person, such as the Veteran or his accredited representative.  See Jones, 7 Vet. App. at 137-38.  Hence, given the absence of any competent medical evidence of a chronic liver disability, the claim for service connection must be denied.  See Degmetich, 104 F.3d at 1328.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

B. Earlier Effective Date Claim

The record reflects that the Veteran's active military service ended in December 1971.  In May 2007, the RO received, via an online application system, a VA Form 21-526, Veteran's Application for Compensation or Pension, in which the Veteran indicated that he was seeking compensation for "Agent Orange Related" disability as well as nonservice-connected pension benefits.  In August 2007, the RO acknowledged the Veteran's claim of service connection for Agent Orange related disability and nonservice-connected pension.  It also requested that he submit a signed signature page to accompany his application.  In December 2007, the RO once again notified the Veteran that his application was incomplete due to the fact that it had yet to receive a signed signature page.  

On July 18, 2008, the Veteran submitted a written statement entitled "Veteran Reply to VARO December 10, 2007 Letter."  In this statement, he indicated 
that he was claiming service connection for the following conditions: chronic cough, abnormal liver function tests, dermatitis, fasting hyperglycemia, hypercholesterolemia, systolic arterial hypertension, PTSD, and widespread joint pain.  Thereafter, by December 2008 rating decision, the RO awarded service connection for PTSD and assigned an initial disability rating of 30 percent, effective from July 18, 2008, the date of receipt of the Veteran's claim.

Evident from the Veteran's written statements, it is his contention that he be awarded an effective date earlier than July 18, 2008 under one of two possible theories.  First, he asserts that he is entitled to an effective date of August 26, 2005, as there is a report of VA examination dated on this date which constitutes an informal claim for compensation for PTSD.  Alternatively, he contends that he is entitled to an effective date of May 26, 2007, as his application for benefits on such date contemplated a claim for PTSD.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications 
in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

At the outset, the Board acknowledges that a VA report of examination or hospitalization or evidence from a private physician or layman may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (2011).  However, such evidence may only be accepted as an informal claim to reopen once a formal claim for compensation has been disallowed.  Id. at (b).  In this case, the evidence does not reflect, and the Veteran does not dispute, that, prior to December 2008, the VA had adjudicated the issue of entitlement to service connection for PTSD.  Thus, regardless of any VA or private medical evidence indicating treatment for this disability prior to July 18, 2008, a report of examination may not be construed as an informal claim for benefits.  See id.  

As for the Veteran's other assertion - that his claim received on May 26, 2007 constituted a claim for PTSD - the Board finds no interpretation of the evidence supports this appeal.  In this regard, the May 2007 claim for compensation benefits clearly indicates that the Veteran is seeking compensation for an Agent Orange related disability.  There is no indication that such disability is of a psychiatric nature, nor is there any mention of psychiatric problems related to combat.  See Norris v. West, 12 Vet. App. 413, 417 (1999).  See also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  It is not until July 2008 that the Veteran first mentions any psychiatric problems related to military service.  And while this claim was entitled as a "reply" to earlier requests for information in connection with his May 2007 claim, the Board notes that the Veteran has never asserted his PTSD is due to Agent Orange exposure.  Thus, the "heading" noted on the July 2008 claim is insufficient to link the July 2008 PTSD claim to the earlier, outstanding Agent Orange claim.  

The Board is sympathetic to the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  However, absent evidence that he submitted a formal or informal request of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, prior to July 18, 2008, the effective date for this award cannot be earlier than the date of receipt of his claim for such disability - July 18, 2008.  38 C.F.R. § 3.400.  

Accordingly, the Board finds no basis in the law or facts in this case for an effective date for service connection for PTSD earlier than July 18, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the knees and elbows is denied.

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange is denied.

Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to Agent Orange is denied.

Entitlement to service connection for cirrhosis of the liver, claimed as due to exposure to Agent Orange is denied.

Entitlement to service connection for chloracne, claimed as due to exposure to Agent Orange is denied.

Entitlement to an effective date prior to July 18, 2008 for the award of service connection for PTSD is denied.


REMAND

Initially, the Board observes that in a December 2008 rating decision, the RO denied entitlement to service connection for dermatitis of the neck and anterior axillae as well as service connection for chronic cough.  In December 2008, less than one year after notice of the December 2008 rating decision was mailed, the Veteran filed a notice of disagreement as to these denials.  See 38 C.F.R. § 20.201, 20.200 (2011).  However, the RO has yet to issue a statement of the case (SOC) with respect to these matters.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober10 Vet. App. 433, 436 (1997).  Consequently, these claims must be remanded to the RO/AMC for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, (2011).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal of this matter.

Turning to the remaining claims on appeal, the Board's review of the claims file reveals that further RO/AMC action is warranted.

First, with respect to the issue of entitlement to service connection for mild systolic arterial hypertension and cardiovascular disease, the Board finds that remand is necessary to obtain any outstanding treatment records from the San Antonio VA Medical Center (VAMC) dated since March 2011.  The Veteran testified during his March 2012 hearing that he is currently taking medication for both claimed conditions and that all of his treatment is through VA.  Review of the March 2011 VA heart examination report reveals that the Veteran did not report taking any medication during this examination; thus, it appear that more recent treatment records likely exist that contain evidence relevant to these claims.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

As regards the Veteran's claim for a higher initial rating for PTSD, the Board finds that remand is necessary for additional VA examination to ensure adequate evidence is of record to adjudicate the claim on appeal.  The Veteran's last VA examination was in October 2008 and the examination report indicates that he reported no difficulties with employment, to include relationships with his supervisors and co-workers.  More recently, during the March 2012 Board hearing, the Veteran testified that he has started to not receive call backs from some of his construction supervisors due to his personality conflicts with others on the job.  Such statement, in the Board's opinion, raises a question as to whether there has been an increase in the severity of the Veteran's PTSD since his last examination, thereby warranting a more contemporaneous examination.  See VAOPGCPREC 
11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC on the issues of entitlement to service connection for dermatitis of the neck and anterior axillae and a chronic cough, so that the Veteran may have the opportunity to complete an appeal on the issue (if he so desires) by filing a timely substantive appeal.

2.  Obtain from the San Antonio VAMC relevant treatment records of the Veteran since November 2009.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  A complete rationale for all opinions expressed should be provided.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


